Appellant Kimberly Weber's assignment of error is sustained. The authority to impose institutionalization to age twenty-one is permitted under R.C. 2151.355(A)(4) for the delinquent act committed and therefore probation with conditions, such as the revocation of appellant's driver's license, to age twenty-one in lieu of institutionalization would be proper. The juvenile court, however, lacked the authority to revoke appellant's driver's license for life under any section of R.C. 2151.355. *Page 637 
The judgment of the juvenile court is reversed, and since appellant has attained age twenty-one, the juvenile court judgment is vacated.
Judgment accordingly.
NAHRA, P.J., JOHN F. CORRIGAN and PRYATEL, JJ., concur.
AUGUST PRYATEL, J., retired, of the Eighth Appellate District, sitting by assignment.